IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE, )
)
)
V. ) I.D. No. 1901000746
)
)
ALEX S. KAPP, )
)
Defendant. )
ORDER

AND NOW TO WIT, this 15" day of January 2020, upon consideration of
Alex S. Kapp’s (“Defendant”) Motion for Modification of Sentence, the sentence
imposed upon the Defendant, and the record in this case, it appears to the Court that:

1. On February 20, 2019, Defendant pleaded guilty to two counts of
Burglary Second Degree (Class D Felony).' On August 30, 2019, Defendant was
sentenced? to two consecutive Level V sentences requiring the successful
completion of Level V Key and one year at Level V, followed by six months at Level

IV Crest, held at Level V until space is available, and two years at Level III TASC.’

 

' Case Review Plea Hearing: Pled Guilty/ Presentence, State of Delaware v. Alex S. Kapp, Crim.
Id. No. 1901000746, D.I. 4, (Del. Super. Ct. Feb. 20, 2019) [hereinafter “Def.’s Plea”].
Sentencing Calendar: Defendant Sentences, State of Delaware v. Alex S. Kapp, Crim. Id. No.
1901000746, D.I. 7, (Del. Super. Ct. Aug. 30, 2019).

3 For the first count of Burglary Second Degree, Defendant received eight years at Level V Key,
suspended after successful completion, for seven years at Level IV Crest, suspended after six
months at Level IV Crest, for two years at Level III TASC, held at Level V until spaced is
available at Level IV Crest. For the second count of Burglary Second Degree, Defendant

1
This includes a minimum mandatory sentence of two years — one-year minimum
mandatory for each count of Burglary Second Degree.

2. On October 2, 2019, Defendant filed this request under Superior Court
Criminal Rule 35(b)* to modify his Level IV sentence.” Defendant requests that this
Court modify his sentence of six months at Level IV Crest, to four months of Home
Confinement and to be held at Level III.° In support of his motion, Defendant states
the following grounds for relief: (1) “Employment[;]” (2) “Detainer in
Pennsylvania” — Defendant indicates that he “will be extradited immediately after
completing [his Level V] Key [sentence]” to be held in PA; and (3) “Family”.’

Bh The sentence in Defendant’s case was imposed pursuant to a Plea
Agreement between the State and Defendant.* After an appropriate colloquy, the
Court addressed Defendant in open court pursuant to Superior Court Criminal Rule
11(c)(1) and determined that he understood the nature of the charge to which the
plea was offered. Defendant fully acknowledged in open court that the range of

possible penalties included the sentence that was imposed by the Court in this case.

 

received eight years at Level V, suspended after one year at Level V, for two years at Level III,
probation to serve concurrently. See Sentence: ASOP Order, State of Delaware v. Alex S. Kapp,
Crim. Id. No. 1901000746, D.I. 6, (Del. Super. Ct. Aug. 30, 2019).

4 DEL. SUPER. CT. CRIM. R. 35(b).

5 Defendant’s Motion for Modification of Sentence, State of Delaware v. Alex S. Kapp, Crim. Id.
No. 1901000746, D.I. 8, (Del. Super. Ct. Oct. 2, 2019) [hereinafter “Def.’s Mot.”].

6 See id. at pages 2-3.

7 Id. at page 2.

8 See Def.’s Plea Hearing.

to
4. Under Superior Court Criminal Rule 35(b), “[t]he Court may . . . reduce
the . . . term or conditions of partial confinement or probation, at any time.”?
Defendant is not time-barred because he does not seek to modify or reduce his Level
V sentence, but rather requests a modification of his Level IV time.

Dn Where the Department of Correction (DOC) has requested that courts
refrain from sentencing defendants to specific treatment programs within DOC, the
Court defers to DOC to determine the appropriateness of the Level IV Crest
sentence. The sentence is modified to six months at Level IV DOC Discretion,
whereby DOC may determine the appropriate placement. The remainder of
Defendant’s sentence is appropriate for all the reasons stated at the time of

sentencing.

IT IS SO ORDERED that Defendant’s Motion for Modification is

pO

Vivian L. Medini
Judge

GRANTED, in part and DENIED, in part.

  

oc: Prothonotary

cc: Department of Justice
Investigative Services
Defendant

 

9 SUPER. CT. CRIM. R. 35(b).